HOWERTON, Judge,
concurring.
Counsel for Calumet has made several excellent arguments for why the sale of the “lifetime breeding rights” is a tax exempt transaction under KRS 139.531(2)(a). Possibly, the buyer did acquire some “interest” in Alydar, considering a broad definition of the word “interest.” Maybe the buyer did acquire a depreciable asset. Clearly, that fact makes a difference when compared to a fee paid for a breeding season. The latter would be treated as an expense. But, although an automobile purchased for a business is depreciable, it is also subject to a sales tax.
I am convinced that the General Assembly intended to tax breeding fees, and I am *832unconvinced that it intended to exempt Calumet’s novel plan to sell “lifetime breeding rights” in Alydar. Exemptions from taxation must be clear as they are disfavored, and all doubts must be resolved against the exemption. Delta Air Lines, Inc. v. Commonwealth of Kentucky, Revenue Cabinet, Ky., 689 S.W.2d 14 (1985).
The judgment of the Fayette Circuit Court should be affirmed.